 In the Matter of DIAGRAPH-BRADLEY INDUSTRIES, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 14-RC-1106.-Decided September 29, 1950DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Harry G. Carlson,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section.9(c) (1) and Section 2 (6) and(7) of the Act,for the followingreasons:The Employer and District 50 contend that their current contractcovering the employees involved herein dated November 1,1949, forthe term of 2 years with a 60-day automatic renewal clause, is a bar tothe petition filed May 26, 1950.The Petitioner contends that the con-tract cannot operate as a bar because of a "schism"in the membershipof Local Union 13322.On May 21, 1950, a special meeting of Local Union 13322 was heldin Marion,Illinois, pursuant to a notice posted on the bulletin board inthe Employer's plant on May 19, 1950,which stated that the purposeof the meeting was to vote on the question of affiliation with the Peti-tioner.This meeting was attended by 10 members,2including the of-ficers of the local, who voted unanimously to disaffiliate from District50 and to affiliate with the Petitioner.Notification of this action wasthereupon sent to the Employer with a request for recognition of the1Intervention was granted to District 50, United Mine Workers of America,and to itsLocal Union 13322.These intervenors are herein collectively called District 50.South-ern Illinois District Council, affiliated with Hod Carriers' Building & Common Laborers'Union of America,AFL, was also properly permitted.to intervene.The motion.by District 50 for oral argument is hereby denied as in our opinion theissues and positions of the parties are adequately presented by the record and the briefs.'The Employer'sworking force consisted of 65 employees.91 NLRB No. 93.605 606DECISIONSOF NATIONALLABOR RELATIONS BOARDPetitioner.Despite the action taken at the foregoing meeting, it ap-pears that Local Union 13322 continued to function as theretofore andto maintain its affiliation with District 50. Its officers have remainedloyal to their local, regular and special meetings have been held, andemployee grievances have been handled by the local.At a meeting ofLocal Union 13322 held on June 19, 1950, there was an, election of of-ficers and other officials of the local pursuant to the rules and bylawsof District 50, in which all the old officers but the vice president wereelected to new terms.At a special meeting of the local held on July17, 1950, it was formally voted by the members present to reaffiliatewith District 50.The purpose of this action was to dispel any doubtamong the employees that there was any labor organization other thanLocal Union 13322 in existence to represent them.All of the Em-ployer's employees who are eligible to membership presently belongto the local and pay dues.On the other hand no evidence was pre-sented by the Petitioner that it has held meetings, conducted any ac-tivities in behalf of the employees, or that it has any members amongthese employees.We are satisfied from the foregoing facts that the status of LocalUnion 13322 as the representative of the Employer's employees re-mains undisturbed and that no doubt exists among these employeesas to the identity of the labor organization by which they desire to berepresented.Accordingly, as the petition was untimely filed, we findthat the existing contract is a bar to this proceeding and shall grantthe motion of District 50 to dismiss the petition.'ORDERUpon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the National Labor Relations Board herebyorders that the petition filed herein be, and it hereby is, dismissed.8Board Members Houston and Reynolds dissent from the holding of the majority andwould order an election in this case on the ground that the facts herein establish the exist-ence of a "schism."The Board unanimously agrees, however, that all other argumentsraised by the Petitioner in support of its contention that the contract should not operateas a barare without merit.